Citation Nr: 0504972	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral calluses of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1977 to January 
1983.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for bilateral calluses of the feet.  The 
veteran disagreed with that denial in October 2002.  The RO 
issued a statement of the case (SOC) in June 2003 and the 
veteran's timely substantive appeal was received in July 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his October 2002 notice of disagreement, the veteran 
stated that the treating VA podiatrists had told him that the 
calluses for which he was treated in service would not have 
gone away, but would have remained on his feet continuously 
since service.  The veteran stated a belief that the 
podiatrists opined that breakdown of his tissues caused by 
the combinations of those calluses with the veteran's 
diabetes led to disability resulting from ulcers on his feet.  
The veteran stated that the podiatrists had documented that 
opinion in the veteran's treatment notes.  The veteran 
requested that his treatment notes from the Podiatry Clinic 
be obtained.  

However, the record reflects that no podiatry clinical 
treatment notes subsequent to the veteran's July to August 
2001 inpatient hospitalization are of record.  The RO 
obtained outpatient physical therapy treatment notes dated in 
2003, but there is no evidence of record to indicate that 
these were the sole VA treatment records available for the 
veteran from August 2001 to the present.  An additional 
attempt to obtain the records identified by the veteran is 
required.

In June 2003, the RO afforded the veteran VA examination.  
The examiner was asked to provide an opinion as to whether 
there was any relationship between a current bilateral foot 
disorder and the veteran's service.  The examiner opined that 
there was a relationship between the veteran's diabetes 
mellitus and a callus of the left foot, in that the veteran's 
diabetes may have aggravated that callus.  The examiner did 
not, however, respond to the question asked, and did not 
provide an opinion as to the likelihood that there was a 
relationship between any of the veteran's current foot 
disorders and the veteran's service.  Without the requested 
opinion, the Board cannot complete adjudication on appeal.

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran of the evidence 
required to substantiate his claim for 
service connection.  Advise the veteran 
that it is his responsibility to identify 
any evidence, of any type he wants VA to 
attempt to obtain.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  If there 
are any additional documents, reports, or 
types of records which might substantiate 
his claim, he should identify such 
records.  In any event, the veteran 
should be specifically asked to provide 
any evidence in his possession or to 
identify any evidence that might be 
obtained that might substantiate his 
claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any treating VA 
facility other than the VA Medical Center 
in St. Louis, Missouri.  The veteran's 
current VA medical records, from August 
2001 in their entirety, excluding 
physical therapy records from 2003 
already of record, to include outpatient 
podiatry clinic treatment records in 
particular, should be obtained and 
associated with the claims file.  

The veteran should be asked to provide 
the names and addresses, and appropriate 
releases for records, of any non-VA 
medical care providers, if he was treated 
for a callus or calluses of the feet, 
especially any provider who treated him 
proximate to service and prior to his VA 
treatment.  Any other identified records 
should be requested and associated with 
the claims file.

If the VA podiatry records do not include 
an opinion regarding chronicity and 
continuity of calluses, the veteran 
should be so informed, and he should be 
afforded the opportunity to obtain that 
opinion in writing.

3.  The veteran should be advised of 
alternative types of records which might 
substantiate his claim for service 
connection for calluses of the feet, to 
include records of employment medical 
examinations, examinations conducted for 
purposes of education, or the like, or 
statements from others who may have 
observed the calluses following the 
veteran's service. 

4.  The appellant should be scheduled for 
a VA examination for the purpose of 
ascertaining whether a current foot 
disorder manifested by calluses is 
present, and, if so, whether it is at 
least as likely as not that the veteran's 
current callus disorder has been chronic 
and continuous since his service.  The 
claims file, with the veteran's most 
recent treatment records associated, 
should be made available to, and 
pertinent documents therein reviewed by, 
the examiner in connection with the 
examination.  Any indicated tests should 
be accomplished.  In particular, the 
examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not (a 50 percent likelihood, 
or greater) that the veteran has a 
current callus disorder which was 
incurred during service and has been 
chronic and continuous since service.  If 
such a determination is not possible 
without resort to speculation, the 
examiner should so state.

5.  Thereafter, the claim should be 
reviewed and readjudicated.  If the 
determination remains adverse to the 
veteran, a supplemental statement of the 
case as to the issue on appeal should be 
issued.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


